Cobb, J.
Taking the evidence as a whole and considering it in that light which is most favorable to the plaintiff’s contention, the occurrence out of which the injury to the plaintiff arose was either a pure casualty or one of the ordinary risks of the particular employment which the employee necessarily assumed. *667In either event no liability arose against the defendant, and a nonsuit was properly granted.
Argued January 8,
Decided January 26, 1901.
Action for damages. Before Judge Calboun. City court of Atlanta. March 27, 1900.
Mayson & Hill, for plaintiff.
Howard Van Epps and George T. Holmes, for defendant.

Judgment affirmed.


All the Justices concurring.